 



EXHIBIT 10.1

      (SWIFT & COMPANY LOGO) [d39511d3951101.gif]   Swift & Company     1770
Promontory Circle     Greeley, Colorado 80634

SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) is made and entered
into by and between Swift & Company, a Delaware corporation (“Company”), and
Marshall Ernst (“Executive”) and, solely for the purposes of Sections 3(c) and
4, Swift Foods Company, a Delaware Corporation (“Swift”).
     1. Termination. Executive’s employment with Company terminated due to his
resignation effective May 26, 2006 (the “Termination Date”), through which date
Executive received his regular salary. Executive will also receive payment for
his accrued but unused twelve days of vacation in the amount of $17,769.24 (less
applicable withholding and other deductions). Executive will also be paid for
any reimbursable business expenses incurred through the Termination Date and, by
signing this Agreement, acknowledges that he has been so reimbursed. Executive
will receive notice of Executive’s right to elect continued medical, dental, and
vision coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). Executive may also choose to convert his group life and disability
insurance coverages to individual policies, in accordance with the terms of
those group insurance programs. Executive understands and agrees that he is not
to sign this Agreement prior to the Termination Date.
     2. Definitions.
               (a) “Claims” means all theories of recovery of whatever nature,
whether known or unknown, and now recognized by the law or equity of any
jurisdiction. This term includes causes of action, charges, indebtedness,
losses, claims, liabilities, and demands, whether arising in equity or under the
common law or under any contract or statute. This term includes any claims of
discrimination, harassment, retaliation, retaliatory discharge, or wrongful
discharge, and any other claim which is alleged or which could be alleged by
Executive, or on Executive’s behalf, in any lawsuit or other proceeding. This
term includes any claims and rights arising under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §621, et seq.; Title VII of the Civil Rights
Act of 1964, 42 U.S.C. §2000e, et seq.; the Executive Retirement Income Security
Act of 1974, 29 U.S.C. §1001, et seq.; and the Americans with Disabilities Act,
42 U.S.C. §12101, et seq.; the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. §2101, et seq.; the Family and Medical Leave Act, 29 U.S.C.
§2601, et seq.; and any other federal, state or local law or regulation
regarding employment or the termination of employment. This term includes any
and all rights, benefits or claims Executive may have under any employment
contract or arrangement or under any severance, bonus, or incentive compensation
plan, program or agreement.
               (b) “Damages” means all elements of relief or recovery of
whatever nature, whether known or unknown, which are recognized by the law or
equity of any jurisdiction which

 



--------------------------------------------------------------------------------



 



is sought or which could be sought by Executive, or on Executive’s behalf, in
any lawsuit or other proceeding. This term includes actual, incidental,
indirect, consequential, compensatory, exemplary, liquidated and punitive
damages; rescission; attorneys’ fees; interest; costs; equitable relief; and
expenses. This term also includes wages, benefits or other compensation owed, or
allegedly owed to Executive, by virtue of Executive’s employment or termination
of employment with Company, including severance, bonuses, or incentive
compensation, payable pursuant to any plan, program, or agreement.
               (c) “Executive” means and includes Executive acting individually;
in any corporate or other representative capacity; and on behalf of Executive’s
heirs, executors, administrators, legal representatives, successors,
beneficiaries, and assigns.
               (d) “Released Parties” means and includes Company, and its past,
present and future owners, trustees, parents, subsidiaries, affiliates, and
related entities, and all of the foregoing entities’ and persons’ past, present
and future directors, managers, officers, employees, associates, agents,
lenders, shareholders, partners, benefit plans (and each such plan’s
fiduciaries, administrators, trustees, sponsors and representatives), insurance
carriers, predecessors, shareholders, successors, assigns, executors,
administrators, and representatives, in both their representative and individual
capacities. Each of the Released Parties is an intended beneficiary of this
Agreement.
     3. Consideration. In consideration for Executive’s promises herein, Company
shall:
               (a) Pay Executive a severance benefit in the gross aggregate
amount of $787,500 ($43,750 per month for an 18-month period) (less applicable
withholding and deductions), in substantially equal and consecutive bi-weekly
payments beginning within ten (10) days of Executive’s execution and return of
this Agreement; provided that the initial such payment shall be $133,269.18 and
shall cover the period from the Termination Date until August 25, 2006 (as
defined in Section 21). During the eighteen (18) month period covered by these
payments and as further consideration for these payments, Executive agrees to
make himself available to, and cooperate with, the Company regarding Company
matters of which Executive has knowledge, as reasonably requested by Company.
Executive further agrees that, for purposes of determining Executive’s
eligibility for unemployment insurance benefits, these payments shall be
considered pay in lieu of notice. No deductions will be made from these payments
for the purpose of making any contributions to Company’s 401(k) plan. Upon the
death or disability of Executive during the eighteen month period, the
obligations of Executive to make himself available to, and to cooperate with,
the Company as set forth in this Section shall terminate; provided, however that
such a termination shall not affect the duties and obligations set forth in the
other sections of this Agreement or the obligation of the Company to make the
payments set forth in this Section to Executive, his legal representatives,
heirs, or successors, as applicable.
               (b) Pay the employer’s portion of the monthly premium cost of
continued medical, dental, and vision insurance coverage for Executive and, if
applicable, Executive’s dependents under Company’s group medical, dental, and
vision plan from the Termination Date through November 25, 2007 (or such earlier
time that Executive obtains alternate coverage) to the extent Executive elects
to continue this coverage in accordance with COBRA. Executive acknowledges that
he is required to pay Executive’s portion for such continued COBRA

Page 2 of 10



--------------------------------------------------------------------------------



 



coverage. By “employer’s portion,” it is meant that portion of each monthly
premium equal to the amount of the monthly premium paid by Company at the time
immediately preceding the Termination Date. By “Executive’s portion,” it is
meant the remaining portion necessary for continued COBRA coverage, including
any administrative charge. If Executive elects such COBRA coverage, the period
during which Company pays the employer’s portion of the premium costs will count
towards the maximum period of COBRA coverage.
               (c) On the day following the Reaffirmation Date (assuming no
revocation of this Agreement by Executive), all of Executive’s stock options,
consisting of options to purchase 1,000,000 shares of Swift’s stock, issued
under the option agreements and the plans pursuant to which such options were
issued that are not then vested shall be vested in full. Executive shall be
permitted to exercise, in accordance with the terms of the options, any and all
such rights until the earlier of (i) the date the option would otherwise expire
in accordance with its terms, (ii) the 270th day after a Qualifying Public
Offering (as defined therein) or (iii) the 90th day after the completion of a
merger, combination, share exchange or similar transaction involving Swift
pursuant to which the securities for which the option is then exercisable are
listed on a national securities exchange or the Nasdaq National Market System or
any successor thereto. Swift hereby waives any rights to purchase any such stock
options and any shares of common stock of Swift issued upon the exercise of any
such stock options, pursuant to the terms of any such stock options or the
Stockholders Agreement (as defined in Section 4).
The consideration set forth in this Section 3 is collectively referred to as
“Consideration.”
     4. Purchase of Stock. Pursuant to Section 4.5 of that certain Stockholders
Agreement dated as of September 19, 2002 among HMTF Rawhide, L.P., ConAgra
Foods, Inc., Hicks, Muse, Tate & Furst Incorporated, Swift and the other
individuals named therein, as amended (the “Stockholders Agreement”), and in
connection with Executive’s termination of employment, Swift shall purchase from
Executive, and Executive shall transfer and sell to Swift, free and clear of all
encumbrances, no later than the close of business on September 6, 2006, 247,433
shares of common stock of Swift owned by Executive for cash consideration of
$249,907.33. Executive shall, in exchange for such consideration, deliver to
Swift at the closing of such sale stock certificates representing such shares,
with such certificates being duly endorsed (or accompanied by duly executed
stock powers) and otherwise in good form for delivery. Upon the closing of such
purchase and sale, Executive shall have no further rights with respect to such
shares. The terms of this Section 4 shall constitute the notice of purchase
required under the Stockholders Agreement.
     5. Release.
               (a) Executive releases and discharges the Released Parties from,
and hereby waives, all Claims and Damages, including those related to, arising
from or attributable to (i) Executive’s employment with Company, (ii) the
termination of that employment, (iii) the operations of the Company and its
subsidiaries, and (iv) all other acts or omissions related to any matter
regarding, involving or related to the Company or its subsidiaries at any time
prior to and including the date of Executive’s execution of this Agreement;
except that this release will not affect Executive’s entitlement to benefits
(1) under this Agreement, (2) pursuant to the terms of Company’s benefit plans
(other than severance or separation pay plans) governed by the

Page 3 of 10



--------------------------------------------------------------------------------



 



Executive Retirement Income Security Act of 1974 (“ERISA”), or (3) with respect
to Executive’s stock options.
               (b) Executive understands and expressly agrees that the release
in Section 5(a) extends to all Claims of every nature and kind, known or
unknown, suspected or unsuspected, past or present (but not future), which
Claims are arising from, attributable to, or related to Executive’s employment
with Company, the termination of Executive’s employment, or any alleged action
or inaction of the Released Parties, and that all such Claims are hereby
expressly settled or waived. Executive further understands and expressly agrees
that the release in Section 5(a) includes the waiver of any Claims and rights
Executive may have against any of the Released Parties under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, or
under any other law prohibiting age discrimination, arising prior to and
including the date of Executive’s execution of this Agreement.
               (c) Executive agrees not to bring or cause to be brought any
Claims against any of the Released Parties in any court or before any arbitral
authority, or accept any Damages for any Claims against any of the Released
Parties, which Claims are related to, arising from or attributed to Executive’s
employment with Company, the termination of that employment, and any other
matter covered by the release in Section 5(a). Executive represents and warrants
that Executive has not brought or caused to be brought any such Claims, or
accepted any such Damages for any such Claims, against any of the Released
Parties.
               (d) Notwithstanding anything else contained herein to the
contrary, the parties agree and acknowledge that this Section 5, including the
release contained in Section 5(a) shall not act as a release or otherwise affect
any Claim Executive may have against any of Executive’s employers prior to the
Company or Swift.
     6. Confidential Information.
               (a) Executive acknowledges that (i) Company has trade, business
and financial secrets and other confidential and proprietary information
(collectively, the “Confidential Information”), (ii) the Confidential
Information has been developed or acquired by Company through the expenditure of
substantial time, effort and money and provides Company with an advantage over
competitors who do not know or use such Confidential Information, and
(iii) during Executive’s employment by Company, Executive has had access to and
has become acquainted with Confidential Information of Company. Confidential
Information includes marketing plans, Company’s commodity marketing position,
grain trades and strategy, budgets, long-range plans, sales data, technical
information, processes and compilations of information, records, specifications
and information concerning customers or vendors, manuals relating to suppliers’
products, customer lists, information regarding methods of doing business, the
identity of suppliers, and personnel information. Confidential Information also
includes this Agreement and its terms. Confidential Information does not include
information, knowledge, and data that is publicly available or becomes publicly
available other than through an act or omission of Executive, or becomes
available on a non-confidential basis from a source other than Executive so long
as such source is not known by Executive to be bound by a confidentiality
agreement with or other obligations of secrecy to the other party.

Page 4 of 10



--------------------------------------------------------------------------------



 



               (b) Executive shall hold in confidence and not directly or
indirectly disclose or use or copy or make lists of any Confidential
Information, except to the extent authorized in writing by the General Counsel
of Company or compelled by legal process, and except that Executive may disclose
this Agreement to Executive’s spouse, attorneys, and financial advisors, upon
their agreement not to disclose this Agreement or its terms to any third party.
Executive agrees to use reasonable efforts to give Company notice of any and all
attempts to compel disclosure of any Confidential Information, in such a manner
so as to provide Company’s General Counsel with written notice within one
(1) business day after Executive is informed that such disclosure will be
compelled. Such written notice shall include a description of the information to
be disclosed, the court, government agency, or other forum through which the
disclosure is sought, and the date by which the information is to be disclosed,
and shall contain a copy of the subpoena, order or other process used to compel
disclosure.
               (c) Executive agrees that, on or before the Termination Date,
Executive shall have assembled and delivered to Company each and every original
and copy of any and all documents, compilations, recordings, and any other form
of written, printed, recorded, typed and every other matter, thing or material
of any kind which Executive has in Executive’s possession, custody or control
that is or was the property of Company or relates in any way to the business of
Company.
     7. Agreement Not to Compete or Solicit.
               (a) In consideration of the benefits to be received by Executive
hereunder, including the Consideration, Executive agrees not to directly or
indirectly, individually or as an officer, director, employee, shareholder,
consultant, contractor, partner, joint venturer, agent, equity owner or in any
capacity whatsoever, engage in the fresh meat (beef, pork and lamb) business
(the “Competing Business”), of any of Tyson Foods, Inc., Cargill Incorporated,
National Beef Packing Company, LLC or Smithfield Foods, Inc., or any of their
respective subsidiaries, affiliates, successors or assigns, during the period
beginning on the Termination Date and ending on November 25, 2007.
Notwithstanding the foregoing, the Company agrees that Executive may own less
than two percent of the outstanding voting securities of any of the foregoing
entities so long as the Executive does not otherwise participate in such
Competing Business in any way prohibited by this Section 7(a).
               (b) In further exchange for the Consideration, Executive agrees
that for a period of eighteen (18) months following the Termination Date,
Executive will not, directly or indirectly for Executive or for others, in any
geographic area or market where Company is conducting any business as of the
Termination Date or has during the previous twelve (12) months conducted any
business: recruit, solicit or induce or attempt to recruit, solicit or induce
any employee of Company to terminate his or her employment with Company, or hire
or assist in the hiring of any such employee by a person, association, or entity
not affiliated with Company.
               (c) Executive acknowledges and agrees that the covenants
contained in this Section 7 are reasonable and necessary to protect Company’s
Confidential Information and the business and goodwill of Company and that their
enforcement would not cause Executive any undue hardship or unreasonably
interfere with Executive’s ability to earn a livelihood.

Page 5 of 10



--------------------------------------------------------------------------------



 



     8. Injunctive Relief.
               (a) Executive acknowledges that violation of the covenants in
Sections 6 or 7 will cause irreparable damage to Company, entitling Company to
an injunction in a court of competent jurisdiction, in addition to whatever
remedies Company may have at law or in equity, including recovery of reasonable
attorneys’ fees and costs incurred by Company in enforcing the terms of
Sections 6 or 7.
               (b) Executive further acknowledges and agrees that if Executive
violates the covenants contained in Section 7 and Company brings legal action
for injunctive or other equitable relief, Executive agrees that Company shall
not be deprived of the benefit of the full period of such covenants, as a result
of the time involved in obtaining such relief. Accordingly, Executive agrees
that the provisions in Section 7 shall have a duration determined pursuant to
that paragraph, computed from the date the relief is granted. Nothing herein is
intended to limit the relief available to Company for Executive’s violation of
the covenants contained in Section 7.
               (c) As used in Sections 6, 7 or 8, “Company” shall include any
affiliates of the Company.
     9. Cooperation in Litigation. Executive agrees that Executive shall
cooperate with, and assist, Company in defense of any claim, litigation or
administrative proceeding brought against Company or any other Released Party,
as reasonably requested by Company. Such cooperation and assistance shall
include (i) interviews of Executive by legal counsel for Company or other
Released Party as reasonably requested by Company’s counsel, (ii) Executive
providing documents (or copies thereof) and executing affidavits as reasonably
requested by Company’s counsel, (iii) Executive appearing for depositions,
trials, and other proceedings as reasonably requested by Company’s counsel, and
(iv) Executive communicating with any party adverse to Company, or with a
representative, agent or legal counsel for any such party, concerning any
pending or future claims or litigation or administrative proceeding solely
through legal counsel for Company. Nothing in this Section 9 is intended to
cause Executive to testify other than truthfully in any proceeding or affidavit.
The Company shall reimburse Executive for reasonable out-of-pocket expenses that
he incurs in connection with cooperation and assistance he provides under the
terms of this Section.
     10. Promise Not to Seek Employment. In further exchange for the
Consideration, Executive agrees never to seek employment (as an employee,
temporary employee or contractor) with the Company or its subsidiaries and
affiliates.
     11. Non-Disparagement. Executive agrees to refrain from engaging in any
conduct, or from making any comments or statements, which have the purpose or
effect of harming the reputation or good will of Company or any of the Released
Parties.
     12. Warranties. Executive agrees, represents and warrants that:
               (a) the Consideration is not something to which Executive is
otherwise indisputably entitled, is good and sufficient consideration for
Executive’s execution and

Page 6 of 10



--------------------------------------------------------------------------------



 



nonrevocation of this Agreement, and is paid by or on behalf of the Released
Parties in full satisfaction and settlement of any Claims and Damages;
               (b) Executive is legally and mentally competent to sign this
Agreement;
               (c) Executive is the sole owner of any Claims that have been or
could have been asserted, Executive has the requisite capacity and authority to
make this Agreement, and no portion of any existing or potential Claims has been
sold, assigned, pledged or hypothecated by Executive to any third party; and
               (d) Executive presently possesses the exclusive right to receive
all of the Consideration paid in consideration for this Agreement.
     13. Choice of Law. This Agreement shall be interpreted and construed in
accordance with and shall be governed by the laws of the State of Colorado,
without reference to principles of conflict of law of Colorado or any other
jurisdiction, and, when applicable, the laws of the United States.
     14. Entire Agreement. This Agreement constitutes the entire agreement of
the parties relating to the subject matter hereof. Any previous agreements with
respect to Executive’s employment, other than the agreements and plans governing
the stock options previously granted to the Executive, are superseded by this
Agreement and hereby terminated, except that Executive’s obligations under any
confidentiality, non-disclosure, intellectual property or noncompetition
agreement which Executive entered into with Company shall remain in full force
and effect. No term, provision or condition of this Agreement may be modified in
any respect except by a writing executed by both Executive and Company. No
person has any authority to make any representation or promise on behalf of any
of the parties not set forth in this Agreement. This Agreement has not been
executed in reliance upon any representation or promise except those contained
herein.
     15. Acknowledgment of Terms. Executive acknowledges that Executive has
carefully read this Agreement; that Executive has had the opportunity for review
of it by Executive’s attorney; that Executive fully understands its final and
binding effect; that Company admits to no wrongdoing in connection with
Executive’s employment, the termination of Executive’s employment, or any other
matter covered by the release in Section 5(a); that this Agreement is intended
as a compromise of all Claims which Executive has alleged or may allege against
any of the Released Parties; that the only promises or representations made to
Executive to sign this Agreement are those stated herein; and that Executive is
signing this Agreement voluntarily.
     16. Waiver. The failure of Company to enforce or to require timely
compliance with any term or provision of this Agreement shall not be deemed to
be a waiver or relinquishment of rights or obligations arising hereunder, nor
shall this failure preclude the enforcement of any term or provision or avoid
the liability for any breach of this Agreement.
     17. Severability. Each part, term or provision of this Agreement is
severable from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable, this Agreement has been made with the clear intention that the
validity and enforceability of the remaining parts, terms

Page 7 of 10



--------------------------------------------------------------------------------



 



and provisions shall not be affected thereby; provided that if the release is
invalidated, Executive shall execute a valid release or this entire Agreement
shall be voidable, at the option of Company, thereby requiring Executive to
return the Consideration, to the extent permitted under applicable law.
     18. Costs and Attorneys’ Fees. If any action is initiated to enforce this
Agreement, the prevailing party shall be entitled to recover from the other
party its reasonable costs and attorneys’ fees.
     19. Technology Equipment. Executive shall be entitled to retain the
cellular telephone and blackberry device previously issued to him by the
Company; provided that all charges with respect to such equipment (e.g., monthly
service charges) shall be the sole responsibility of Executive after the
Termination Date.
     20. Construction. This Agreement shall be deemed drafted equally by all the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. This
Agreement represents a compromise of disputed Claims and is not to be construed
as an admission, direct or indirect, against any interest of the parties. Any
references to paragraphs, subparagraphs, or sections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also unless the
context clearly indicates to the contrary, (a) the plural includes the singular
and the singular includes the plural; (b) “and” and “or” are each used both
conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means “any
and all, and each and every”; (d) “includes” and “including” are each “without
limitation;” and (e) “herein,” “hereof,” “hereunder” and other similar compounds
of the word “here” refer to the entire Agreement and not to any particular
paragraph, subparagraph, section or subsection.
     21. Timing. Executive acknowledges (a) Executive has 21 days to consider
this Agreement before executing it, although Executive may execute this
Agreement before the 21 days expires, but not before the Termination Date,
(b) Executive may revoke this Agreement within 7 days after Executive executes
it, (c) such revocation must be in writing and received by Company’s Vice
President of Human Resources, Jack Shandley, within this 7-day period, (d) the
release set forth in Section 4 shall not become effective or enforceable, the
consideration set forth in Section 3 shall not be paid, and the vesting of
options pursuant to Section 3(c) hereof shall not occur, until after the
expiration of this 7-day period without revocation by Executive (the last day of
such 7-day period being referred to herein as the “Reaffirmation Date”), and
Executive returns this Agreement to Company’s Vice President of Human Resources,
Jack Shandley, (e) Company may require, as a prerequisite for payment of the
Consideration, Executive to acknowledge in a signed and dated writing that
Executive did not revoke this Agreement during the 7-day period, and (f)
Executive’s acceptance of any of the Consideration after expiration of the 7-day
period shall constitute Executive’s acknowledgment that Executive did not revoke
this Agreement during the 7-day period.
     22. Advice to Consult Counsel. Company hereby advises Executive to consult
with an attorney prior to executing this Agreement.

Page 8 of 10



--------------------------------------------------------------------------------



 



     23. Successors. This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives, heirs, and successors and shall be binding upon and enforceable
against the Company and its successors and assigns.

Page 9 of 10



--------------------------------------------------------------------------------



 



     In witness whereof, the undersigned have executed this Agreement as of
September 5, 2006, to be effective as of the Termination Date, and intending to
be legally bound as provided herein.
DO NOT SIGN BEFORE YOUR LAST DAY OF EMPLOYMENT
WITH SWIFT & COMPANY

         
 
  EXECUTIVE    
 
       
 
  /s/ Marshall Ernst    
 
 
 
Marshall Ernst    
 
       
 
  SWIFT & COMPANY    
 
       
 
  /s/ John W. Shandley    
 
 
 
John W. Shandley
Vice President, Human Resources    
 
       
 
  Solely for the purposes of Section 3(c)
and Section 4:    
 
       
 
  SWIFT FOODS COMPANY    
 
       
 
  /s/ John W. Shandley    
 
 
 
John W. Shandley
Vice President, Human Resources    

Page 10 of 10